Citation Nr: 1131153	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Board remanded this matter for further development to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The claim has now been returned to the Board for appellate review.  However, as discussed herein, the Board finds that another remand is necessary.  Therefore, the appeal is again REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that further development is necessary with respect to the Veteran's claim of entitlement to service connection for a left shoulder disorder.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

This claim was previously remanded by the Board in March 2010 in order to afford the Veteran a VA examination.  In this regard, the Board noted that his service treatment records indicate that he reported a fall on his left shoulder during basic training, was treated for left shoulder pain, and was diagnosed with rotator cuff impingement secondary to weakness.  The Board further observed that the Veteran had been afforded a VA examination in relation to his claim of entitlement to service connection for a left shoulder disorder in March 2008; however, for the reasons discussed further herein, the Board found such examination to be inadequate.  

Specifically, report of the March 2008 VA examination indicated that the examiner considered the Veteran's in-service treatment for left shoulder pain, conducted an extensive physical examination of the Veteran's left shoulder, and diagnosed the Veteran with anterior and anteroinferior labrum tear, supraspinatus tendinopathy, strain.  However, the examiner reported that she could not opine as to the relationship between the Veteran's current left shoulder disorder and his in-service treatment for the same without resorting to mere speculation.  The examiner reasoned that she did not have sufficient medical evidence, specifically evidence of chronicity and severity of the Veteran's left shoulder disorder after 2004 and after separation from service in 2005.     

Therefore, the Board determined that the March 2008 VA examination to be inadequate as the examiner did not offer data in support of her conclusion or a reasoned medical explanation connecting the two.  Consequently, the Board determined that a remand was necessary in order to afford the Veteran an adequate VA examination and/or opinion so as to determine if his current left shoulder disorder is related to his military service, specifically, his in-service fall on his left shoulder and diagnosis of rotator cuff impingement secondary to weakness. 

In this regard, in its March 2010 Remand directives, the Board ordered that a VA medical opinion and/or VA examination be obtained by a VA orthopedist.  In April 2010, the Veteran was afforded a VA examination by an Advanced Practice Registered Nurse (ARPN).  This is not a VA orthopedist.  In a July 2011 statement, the Veteran's representative specifically requested a new VA examination because the April 2010 VA examination was not conducted by a VA orthopedist, as the Board originally requested.  

As such, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another remand is necessary in order to afford the Veteran an adequate VA medical opinion and/or examination by a VA orthopedist, so as to determine if his current left shoulder disorder is related to his active military service, to include his in-service fall on his left shoulder and subsequent diagnosis of rotator cuff impingement secondary to weakness.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA orthopedist. The VA orthopedist must opine as to whether it is likely, unlikely, or at least as likely as not (at least a 50 percent probability) that the Veteran's current left shoulder disorder was incurred during his active military service or is related to any incident of his active military service, to include the fall on his left shoulder and subsequent diagnosis of rotator cuff impingement secondary to weakness. 

In offering any opinion, the VA orthopedist must consider the findings noted in the March 2008 and April 2010 VA examination reports, as well as the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

If the VA orthopedist determines that a VA examination is required prior to rendering the opinion requested above, the Veteran should be scheduled for a VA examination.

2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection for a left shoulder disorder, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


